Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

DETAILED ACTION
The amendments and arguments filed Sep. 26, 2022 are acknowledged and have been fully considered.  Claims 1, 21-24, and 27-46 are now pending.  Claims 2-20, 25, and 26 are cancelled; claims 1 and 21 are amended; claim 42 is withdrawn; claims 43-46 have been added.  Claims 1, 21-24, 27-41, and 43-46 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claims 1, 21-23, 25-28, 33-37, and 39 under 35 U.S.C. 102(b) over STROM is withdrawn in light of the claim amendments.

The double patenting rejections of record have been withdrawn in light of the terminal disclaimers filed and approved on 9/26/22.

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 1 and 21-41 under 35 U.S.C. 112(b)/112 2nd paragraph is maintained, as discussed below.

The rejection of claims 1 and 21-41 under 35 U.S.C. 102(b) over WYRSTA is maintained as discussed below.

The rejection of claims 1 and 21-41 under 35 U.S.C. 102(b) over SHANTZ is maintained as discussed below.

The rejection of claims 1 and 21-41 under 35 U.S.C. 103(a) over SHANTZ, XU, and PATHAK is maintained as discussed below.

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 21-41, 27-41, and 43-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 21-41, 27-41, and 43-46 are indefinite because the boundaries imposed by the functional language are insufficiently defined.  
A patent must be precise enough to afford clear notice of what is claimed, thereby “‘appris[ing] the public of what is still open to them.’” Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)).  Otherwise there would be “[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942).  A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014).  The vice of a functional claim exists not only when a claim is “wholly” functional, but also when the claim recites what has already been seen, and then uses functional language at the exact point of novelty.  See General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)).  
The examiner has considered the following factors to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.  
Claim language that merely states a result to be obtained without providing clear boundaries on the claim scope (e.g., by not specifying a well-defined way to achieve those results) is unclear.  Specifically, claim 1 fails to clearly define the structure(s) that achieve the functional limitations claimed.  Although many cationic antimicrobial peptides are known in the art, and many self-assembling peptides are known in the art, it is unclear which of those peptides are encompassed by the claims.  The claims merely state functional characteristics without providing sufficient indication of how the function is achieved.  That is, the claim recites an undefined genus of antimicrobial polypeptides that must be capable of forming any of a variety of undefined "self-assembled, multimeric structures" with the only structural limitations being that the polypeptide must be at least 40 amino acid residues and positively charged at neutral pH (e.g., any cationic polypeptide sequence of at least 40 amino acid residues having at least five cationic residues (including non-natural amino acids) that form any "self-assembled, multimeric structure") leaving it to others to explore the unknown contours of the claimed genus.  See also MPEP § 2173.05(g).  This rejection is in accordance with recent guidance provided by the USPTO (Functional language training 2016) as well as recent case law.  See, e.g., Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014), Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335 (Fed. Cir. 2015), The Dow Chem. Co. v. NOVA Chems. Corp., 803 F.3d 620 (Fed. Cir. 2015), Akzo Nobel Coatings Inc. v. Dow Chem. Co., 811 F.3d 1334 (Fed. Cir. 2016).  
In this case, it is not clear what structure is required to meet the functional limitations.  The language of the claim is directed to a result that can be obtained, but does not set forth well-defined boundaries, and there is no evidence that the skilled artisan would know what structure or steps are necessarily encompassed by the claims.  In fact, par. [0029] of the instant application teaches that relationships between antimicrobial activity and/or mammalian cell toxicity of cationic amphiphiles and their assembly into higher-order structures are not well understood.  Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  The specification does not resolve the ambiguity because it provides insufficient description of specific structural features required to achieve the claimed functions.  Consequently, the claim language creates "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims." United Carbon Co., 317 U.S. at 236 (1942).  
Applicant may resolve the ambiguities of the functional limitation by demonstrating that the specification provides examples of formulations that meet the claim limitations and examples that do not; showing that the skilled artisan would know from the specification what formulations are still open to the public (see Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341 (Fed. Cir. 2003)), or applicant could amend the claims to recite the particular structure that accomplishes the function.  
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).  
For the purposes of this Office Action, any peptide having a regular pattern of cationic and hydrophobic residues will be considered to meet the functional limitations of the claims, absent objective evidence to the contrary.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the "functional language rejected by the Examiner" (response, p. 6).  
Applicants miss the point of the rejection.  The rejection was not made solely due to the functional language recited in the claim, but rather because the claim insufficiently defines the structure required to achieve the claimed functional limitations.  Further, the removal of the last two lines of the claim hardly changes the scope of the functional language since the claim still requires the peptide and composition to be antimicrobial and the last two lines of the claim previously simply stated the definition of an antimicrobial peptide/composition.  Thus, even if the rejection had been made over the recited functional language (which it was not) the amendment would not have the effect urged by applicants.  
The rejection is maintained because claim 1 fails to clearly define the structure(s) that achieve the functional limitations claimed.  Simply reciting that a peptide (or composition) be antimicrobial and self-assemble into multimeric structures is not sufficient at least because par. [0029] of the instant application teaches that relationships between antimicrobial activity and/or mammalian cell toxicity of cationic amphiphiles and their assembly into higher-order structures are not well understood.  Applicants' own arguments highlight the ambiguity of the claim scope in this case.  Specifically, the specification states that peptides having blocks of hydrophobic and hydrophilic (cationic) segments may self-assemble ([0031], [0090]).  However, applicants argue that such structure does not necessarily result in self-assembled multimers (e.g., see the instant response, bottom par. of p. 7).  If, in light of the teachings of the specification one could not know what peptides are or are not within the scope of the claim, then the claim is indefinite.  That is clearly the case here since applicants admit that the limited structure mentioned in the specification is not sufficient to know what peptides are encompassed.  Additional specific structural limitations should be added to the claim to overcome this rejection.  

Claim Rejections - 35 USC § 102 (Maintained)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 21-24, 27-41, and 43-46 are rejected under 35 U.S.C. 102(b) as being anticipated by WYRSTA (Wyrsta Dissertation; UC Santa Barbara; Sep. 2002; on IDS).
Wyrsta discloses block copolypeptide amphiphile materials for drug delivery (title; abstract; pgs. 9, 17; Fig. 2.1).  Wyrsta teaches self-assembly in water (pgs. 18, 21, 41).  Wyrsta teaches amphiphilic copolypeptides comprising lysine copolymerized with the hydrophobic amino acids alanine (A), phenylalanine (F), isoleucine (I), leucine (L), and valine (V), (pgs. 75-, 97-99; Figs. 4.1, 5.3).  The molecular weight of the peptides indicates that they are more than 40 amino acids in length (Tables 5.1-5.2).  Wyrsta demonstrates the antimicrobial activity of these copolypeptides, and notes the ability of some of these peptides to form hydrogels (p. 105-109; Figs. 5.5-5.8; Tables 5.1-5.2).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Wyrsta does not teach self-assembled, multimeric structures.  Applicants also argue that Wyrsta does not teach compositions that demonstrate a critical aggregation concentration at least 20% lower than that of a random-sequence polypeptide having the same amino acid composition (response, pgs. 9-10).  
The examiner cannot agree.  Wyrsta teaches self-assembly in water (pgs. 18, 21, 41).  Regarding the limitation of a certain critical aggregation concentration, the peptides of Wyrsta, which have hydrophobic and cationic blocks and are taught to be both antimicrobial and self-assembling, meet all the limitations of the instant claims as well as the structure taught in the specification.  There is every indication that these peptides would meet the critical aggregation concentration limitation if Wyrsta had measured that parameter.  Since Wyrsta teaches the same structure, the functional limitations are considered to be met because the prior art structure is substantially identical to that of the claimed invention.  The MPEP states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.  

Claims 1, 21-24, 27-41, and 43-46 are rejected under 35 U.S.C. 102(b) as being anticipated by SHANTZ (US 2007/0149762; Pub. Jun. 28, 2007).
Shantz discloses block copolypeptide materials for drug delivery (title; abstract).  The block copolypeptides have a block structure comprising a lysine (cationic) block and a (hydrophobic) block comprising glycine or other hydrophobic amino acids such as alanine, valine, leucine, etc. (abstract; [0025], [0027]-[0032]).  Copolypeptides including Lys120Gly30, Lys110Gly55, Lys200Gly50, etc. are specifically disclosed (Figs. 1-13; [0011]-[0023]; Examples).  The copolypeptides form supramolecular structures such as vesicles, micelles, and hydrogels in aqueous solution (abstract; Figs. 1-13; [0005]-[0006], [0025]-[0026], [0033], [0037]).  
Although Shantz does not expressly state that the copolypeptides are antimicrobial, Shantz discloses the same peptide structure as instantly claimed, including a lysine (cationic) block and a hydrophobic block, and recognizes the ability of these peptides to form hierarchical (i.e., supramolecular) structures.  The instant specification teaches that copolypeptides having a lysine block and a hydrophobic block are antimicrobial (e.g., see abstract; [0004], [0009]-[0010], [0030]-[0031]).  Further, the MPEP states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.  Thus, the copolypeptides of Shantz anticipate the instant claims, including all of the recited functional limitations, absent evidence to the contrary.  
Since Shantz teaches substantially the same peptide structures as those instantly claimed (and disclosed), the properties recited in claims 27-32, 34-37, and 40-41 are considered to be met by the peptides of Shantz, absent evidence to the contrary.  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.  
Regarding claim 38, Shantz teaches the peptides in combination with salt (NaCl), which qualifies as either a preservative or a wound healing agent.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Shantz does not describe the copolypeptide materials as antimicrobial (response, p. 10).  
This issue was treated in detail in the prior Office Action.  The peptides of Shantz are exactly the same in form and structure as those instantly claimed and disclosed.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer" Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best  562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 1, 21-24, 27-41, and 43-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over SHANTZ (US 2007/0149762; Pub. Jun. 28, 2007) in view of XU (US 2007/0224273; Pub. Sep. 27, 2007) and PATHAK (US 6,410,645; Issued Jun. 25, 2002).  
Shantz discloses block copolypeptide materials for drug delivery (title; abstract).  The block copolypeptides have a block structure comprising a lysine (cationic) block and a (hydrophobic) block comprising glycine or other hydrophobic amino acids such as alanine, valine, leucine, etc. (abstract; [0025], [0027]-[0032]).  Copolypeptides including Lys120Gly30, Lys110Gly55, Lys200Gly50, etc. are specifically disclosed (Figs. 1-13; [0011]-[0023]; Examples).  The copolypeptides form supramolecular structures such as vesicles, micelles, and hydrogels in aqueous solution (abstract; Figs. 1-13; [0005]-[0006], [0025]-[0026], [0033], [0037]).  
Although Shantz does not expressly state that the copolypeptides are antimicrobial, Shantz discloses the same peptide structure as instantly claimed, including a lysine (cationic) block and a hydrophobic block, and recognizes the ability of these peptides to form hierarchical (i.e., supramolecular) structures.  The instant specification teaches that copolypeptides having a lysine block and a hydrophobic block are antimicrobial (e.g., see abstract; [0004], [0009]-[0010], [0030]-[0031]).  Further, the MPEP states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.  Thus, the copolypeptides of Shantz anticipate the instant claims, including all of the recited functional limitations, absent evidence to the contrary.  
Regarding claim 38, Shantz teaches block copolypeptide materials for drug delivery (title; [0004], [0038]), but does not appear to specify particular classes of drugs useful in the invention since it is within the skill of the artisan to make such choices.  Although this claim is anticipated by Shantz as discussed above, Xu and Pathak are cited in the interest of compact prosecution and customer service to further show the obviousness of adding a variety of pharmaceutical active agents to the compositions of Shantz.  
Specifically, Xu discloses self-assembled supramolecular hydrogels (title; abstract).  Xu teaches the use of said hydrogels for delivery of, inter alia, anti-inflammatory agents, antibiotics, anticancer agents ([0007]; claim 4).  Likewise, Pathak discloses hydrogels made from block polymers, said blocks including hydrophobic and hydrophilic blocks (title; abstract).  Pathak teaches a variety of therapeutic agents can be delivered using the hydrogels, including antibiotics, anti-inflammatories and drugs used for the treatment of injury to tissue (wound healing agents) (col. 10, line 60 to col. 12, line 8).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to include drugs such as antibiotics, anti-inflammatories, anti-cancer agents, wound healing agents, etc. in the hydrogel compositions of Shantz.  One would have been motivated to do so to make the hydrogel compositions suitable to treat a desired disease state or condition.  Further, it is well within the skill of the ordinary artisan to select active agents based on the intended use of the composition.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that one would not have had a reasonable expectation of success in pursuing antimicrobial peptides and compositions having barrier properties, which applicants admit is a property of the composition (response, p. 11).  
The peptides of Shantz are exactly the same in form and structure as those instantly claimed and disclosed.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer" Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best  562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Furthermore, it is well-settled that an inherent feature need not be recognized at the time of the invention.  See MPEP § 2112(II).  

Summary/Conclusion
Claims 1, 21-24, 27-41, and 43-46 are rejected; claims 2-20, 25, and 26 are cancelled.  
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658